1                                                POLICE DEPARTMENT SWORN ATTRITION AND HIRING JANUARY 2021         2/8/2021 8:12 AM

                                             Case 1:17-cv-00099-JKB Document 379-2 Filed 02/08/21 Page 1 of 1




                                   Attrition
    Year   Jan   Feb   Mar   Apr    May          Jun       Jul      Aug        Sep      Oct       Nov        Dec
    2021   25

                                    Hiring
    Year   Jan   Feb   Mar   Apr    May          Jun       Jul      Aug        Sep      Oct       Nov        Dec
    2021    5




                                                                            1 of
